976 So. 2d 1264 (2008)
Ashton R. O'DWYER, Jr.
v.
Ernest L. EDWARDS, Joseph L. Shea, Jr., and Charles R. Talley.
No. 2007-C-2488.
Supreme Court of Louisiana.
March 7, 2008.
In re O'Dwyer, Ashton R. Jr.; &mdash ;Plaintiff; Applying for Writ of Certiorari and/or Review, *1265 Parish of Orleans, Civil District Court Div. G, Nos. 2006-11166; to the Court of Appeal, Fourth Circuit, No. 2007-CA-0544.
PER CURIAM.[1]
The plaintiff in this matter filed an application for supervisory writs on December 28, 2007. This Court found that his application contained language which was discourteous and insulting and violated Supreme Court Rule 7, Section 7, and returned the application to plaintiff, allowing him 15 days to file a supplemental writ application conforming with all Supreme Court Rules and applicable laws. Plaintiff has failed to timely file such a supplemental writ application.
Since there has been no writ application filed in conformity with Supreme Court Rules and applicable laws, there is no writ application for this Court to consider. Further, because the time limits for filing a proper writ application have passed, this Court will not consider any future application from plaintiff and the Court of Appeal judgment in this case is now final.
WRIT APPLICATION NOT CONSIDERED.
NOTES
[1]  Kimball, J., recused.